           Case 1:20-cv-01265-NONE-SAB Document 6 Filed 11/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   HENDRIK BLOCK,                                      Case No. 1:20-cv-01265-NONE-SAB

10                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                         NOTICE OF STATUS OF SERVICE
11           v.

12   K & K SISTERS, LLC, et al.,                         SEVEN DAY DEADLINE

13                  Defendants.

14

15          Plaintiff filed this action on September 3, 2020. On September 8, 2020, a scheduling

16 order issued setting the mandatory scheduling conference for November 30, 2020. As of this

17 date, Plaintiff has not filed proof of service of the summons and complaint. See ECF No. 3-1 at

18 2.

19          Accordingly, IT IS HEREBY ORDERED that, within seven (7) days of the date of entry

20 of this order, Plaintiff shall file notice of the status of service on the defendants in this action.

21 Plaintiff is advised that failure to comply with this order may result in the issuance of sanction,

22 up to and including dismissal of this action.

23
     IT IS SO ORDERED.
24

25 Dated:      November 16, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
